Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-8, 11, 14-17, 19-21, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches a system, method, and non-transitory computer-readable medium that establishes a connection with a remote metering device to receive meter consumption data, a remote device for changing the delivery state of a valve of the meter device, and monitoring the operation of the valve and metering device (see Fuller, U.S. 2007/0063867 A1).  The prior art separately teaches displaying the operational state of the valve (see Shades, U.S. 6,048,452).  The prior art separately teaches a mobile communication system having a graphical user interface (GUI) to display a meter status to a user (see Hoiness et al., U.S. 2006/0074601 A1).  The prior art separately teaches authenticating a user based on a user credential (see Jhang et al., U.S. 2013/0154793 A1).  The prior art, however, does not teach the combination of all of the separate teachings above in addition to having the mobile communication system communicating with a communication translator via a first wireless communication link and the communication translator communicating with the remote metering device via a second wireless link, and authenticating a user by communicating with an authentication server via a secure link, as is currently required by the Applicant’s amended independent claims 1, 11, and 20.  Furthermore, it would not have been obvious to one of ordinary skill in the art to combine all of the above teachings and additionally modifying the teachings to include the amended limitations without using improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683